          Case 3:20-cv-08874-VC Document 46 Filed 04/28/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ERNST VALERY,                                      Case No. 20-cv-08874-VC
                 Plaintiff,
                                                     ORDER VACATING THE HEARING
          v.                                         AND PERMITTING A SURREPLY
  WELLS FARGO & COMPANY, et al.,                     Re: Dkt. No. 17
                 Defendants.



       Wells Fargo filed a motion to transfer this case to the Southern District of New York

based on a deposit agreement that Valery allegedly received from a predecessor bank roughly 20

years ago—an agreement that did not contain a venue provision. But in its reply brief, Wells

Fargo relied more heavily on a new and much stronger argument: that in recent years Valery

received directly from Wells Fargo several new deposit agreements (agreements that he

acknowledged) containing a venue provision. In particular, it appears that Valery received and
acknowledged a new deposit agreement in October 2019—one that applied to all his accounts

and superseded all prior agreements—which specified that any disputes must be litigated in New

York courts. But because this argument (and the evidence supporting it) was presented for the

first time on reply, Valery has not had an opportunity to respond. Accordingly, Valery may file a

surreply not to exceed 5 pages, and any accompanying evidence, within 7 days of this order. This

Thursday’s hearing on both motions (the motion to transfer and the motion to disqualify counsel

for Wells Fargo) is vacated. The Court will likely rule on the transfer motion on the papers, and

it will do so before ruling on the motion to disqualify, because if the case truly belongs in the
Southern District of New York, the motion to disqualify should be adjudicated there (particularly
          Case 3:20-cv-08874-VC Document 46 Filed 04/28/21 Page 2 of 2




since that motion may have merit and may require the court to take evidence).



       IT IS SO ORDERED.

Dated: April 28, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
